DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saari (U.S. PGPub No. 2012/0038928 A1) in view of Abbink et al. (U.S. PGPub No. 2005/0073690 A1).
	As to claims 1 and 12, Saari discloses and shows in figure 5a a system for analysing a chemical composition of a target the system comprising: 
 	-an electrically tunable Fabry-Perot interferometer (575 and 578, where the control means is implicitly electrical in nature, as .1 ms tuning is not possible manually) which is capable of being placed in a path of radiation emitted by only a single radiation source (510), wherein the radiation source is configured to provide optical inputs with a bandwidth of more than one free spectral range of the Fabry-Perot interferometer (implied in using a broadband source such as a xenon flash tube) ([0077], 3-5; [0079], ll. 5-7; [0080], ll. 13-16), and 
 	- a detector (582) for detecting the radiation, which has passed the Fabry-Perot interferometer and which has passed or was reflected by the target (551), and wherein the detector is configured to detect the radiation such that multiple pass bands (i.e. as disclosed it is possible to “integrate measurement light beam from several successive emissions before the detector signal is read out”, thus this constitutes under the broadest reasonable interpretation a simultaneous (i.e. one readout) measurement of multiple pass bands as it is not required for the pass bands to be different in wavelength and thus different in time) are allowed to be detected simultaneously, wherein the detector comprises only one pixel for detecting radiation ([0015], ll. 2-5; [0077], ll. 1-3; [0079], ll. 9-13; [0073], ll. 2-4; [0078], ll. 13-16).  
	wherein the system is configured to scan with varying air gaps of the Fabry-Perot interferometer to produce a continuous spectrum for the target ([0080]; [0086]; implicitly in measuring two output wavelengths the air gap is varied for each respective wavelength as known in the art)
	Saari does not explicitly disclose a system comprising memory for storing comparing detected radiation data with stored reference data of at least one known reference substance.
	However, Abbink does disclose in ([0091], ll. 1-4; [0096]) the basic concept of comparing detected radiation data from a memory (inherent in using a computer) with known reference substance data.  Further for compact prosecution the examiner takes Office Notice of again the basic concept of comparing reference data to sample data to compare and contrast measurements.  This concept is known to yield the predictable result of an efficient means by which to accurately measure and determine an unknown sample under test.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saari with a system comprising memory for storing comparing detected radiation data with stored reference data of at least one known reference substance in order to provide the advantage of expected results and increased accuracy in using a common referencing technique one can account for wavelength drift in a spectrometer or more simply determine an unknown sample by comparison with a known reference sample.
The subject matter of claims 1 and 12 relate in that the technical features of apparatus claim 12 are in each case suitable for implementing the method of claim 1, therefore the method is inherent, in view of the above apparatus rejection.
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
As to applicant’s first argument/comment that it is against convention wisdom to measure multiple passbands from a single Fabry-Perot (FP) filter, please see the citation of Vincent below from 1992, which explicitly states the same known features applicant is arguing.  Specifically that FP filters transmit multiple passbands based on the input light which defines a FSR between the peaks which then can be detected.
As to applicant’s argument that Saari discloses the use of two successive FP interferometers, the examiner agrees as this was the past citation.  However, Fig. 5a shows a different embodiment where only one FP interferometer.  Therefore the arguments are effectively moot in view of the new grounds of rejection that rely on a separate embodiment from the one argued by applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “mixed signals of multiple resonance peaks of different orders”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner has noted above that “multiple pass bands” does not require that they be of varying wavelength, but could be the result of pass bands distinct in time.  Further applicant has not defined them as being different in any manner beyond that multiple need to be detected.  As again noted in Vincent multiple pass bands are commonly the output of a FP interferometer.  The examiner invites applicant to conduct an interview to structurally define what unique aspect applicant has invented vs prior art interferometers.  As the examiner does not find using known structures to detect multiple passbands novel, these features are found in multiple documents cited and noted below and in previous office actions.
Prior art made of record
	a.	Matsumoto et al. (U.S. PGPub No. 2010/0250182 A1) discloses and shows in figure 22, the basic concept of using a single Fabry-Perot filter (1) in conjunction with a single source and detector.
	b.	Vincent et al. (U.S. Patent No. 5,144,498) disclose in (col. 13, ll. 60-56; col. 14, ll. 45-49) discloses the basic concept applicant continues to argue is novel, that a Fabry-Perot filter transmits multiple band pass regions separated by wavelength free spectral ranges.  Thus the concept of using in a sensor system is well known and explicitly disclosed as cited in Vincent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886